In our opinion, condemnation is authorized, not only for slum clearance, but also to eliminate areas of “ intangible ” physical blight, i.e., areas which tend to create slums or which tend to impair or arrest the sound growth of the city. Such a purpose is public; redevelopment may properly be accomplished by private persons; and the area condemned may thereafter be properly used for nonresidential purposes (People ex rel. Adamowski v. Chicago Land Clearance Comm., 14 Ill. 2d 74; Wilson v. City of Long Branch, 27 N. J. 360, cert. denied 358 U. S. 873; Redevelopment Agency of City & County of San Francisco v. Hayes, 122 Cal. App. 2d 777, cert. denied 348 U. S. 897; Opinion of the Justices, 334 Mass. 760; Berman v. Parker, 348 U. S. 26). The power thus exercised comes within the provisions of section 1 of article XVIII of the Constitution of the State of New York even though the area is not a slum with tangible physical blight (Diehm v. City of New York, 208 Misc. 209; Graham v. Houlihan, 147 Conn. 321, cert. denied 364 U. S. 833). In actions for declaratory judgment, the granting of a motion by defendant for judgment on the pleadings should not result in dismissal of the complaint, but in a declaration on the merits in favor of defendant (Rockland Light & Power Co. v. City of New York, 289 N. Y. 45; Strauss v. University of State of New York, 282 App. Div. 593). Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur. [24 Misc 2d 694.]